If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     December 15, 2022
               Plaintiff-Appellee,

v                                                                    No. 359611
                                                                     Berrien Circuit Court
ZAKARI MAURICE STANSBERRY,                                           LC No. 2021-001309-FH

               Defendant-Appellant.


Before: GLEICHER, C.J., and MARKEY and RICK, JJ.

PER CURIAM.

       The district court declined to bind Zakari Maurice Stansberry over for trial on weapons
possession charges, finding that the prosecutor did not adequately establish that Stansberry
knowingly possessed a handgun in his passenger’s bag. The circuit court reinstated the charge of
carrying a concealed weapon (CCW), MCL 750.227, and added charges of being a felon in
possession of a firearm (felon-in-possession), MCL 750.224f, and possession of a firearm during
the commission of a felony (felony-firearm), MCL 750.227b. The evidence presented at the
preliminary examination was insufficient to establish probable cause. We reverse and remand for
dismissal of the charges.

                                       I. BACKGROUND

        Berrien County Sheriff’s deputies executed a traffic stop on a vehicle because its temporary
paper license plate was unreadable. Stansberry was driving but could not produce his driver’s
permit. Mikayla Alexander sat in the front passenger seat with a red bag on the floor at her feet.
The deputies directed Stansberry to exit the vehicle. The deputies then observed Alexander shove
the red bag underneath her seat with her feet. One of the deputies instructed Alexander to step out
of the vehicle and stand in front of the patrol car. Alexander repeatedly walked around the vehicle
and almost walked into oncoming traffic several times. The deputy observed that Alexander
looked extremely nervous.

        The deputies could not ascertain the identity of the vehicle’s true owner. Accordingly, they
decided to have the vehicle towed and conducted an inventory search. Nothing was located on the
driver’s side of the vehicle. However, inside the red bag underneath the front passenger seat, a


                                                -1-
deputy found a semiautomatic handgun. Stansberry and Alexander both indicated that the gun
belonged to Alexander. Subsequent investigation established that Alexander purchased the
weapon in February 2022.

        Whether Stansberry knew the gun was in the vehicle is the point of contention in this case.
At the preliminary examination, Berrien County Sheriff’s Sergeant Thomas Dyer testified on
direct:

              Q. . . . Did [Stansberry] advise that he knew that the gun was present in the
       vehicle?

               A. He did. He said that [Alexander] often carries it with [her]. . . .

                                          * * *

               Q. So you were confident that he knew about that gun being in the vehicle?

               A. Yes.

       On cross-examination, defense counsel asked clarifying questions:

             Q. Mr. Stansberry told you . . . that he was aware that Ms. Alexander would
       sometimes carry a gun?

               A. Yes.

              Q. Did Mr. Stansberry specifically tell you that he was aware that
       [Alexander] had a gun at the time of the stop?

               A. He advised that he knew she had a gun.

               Q. Okay.

              So, [Stansberry] said, he was aware that [Alexander] owned a gun or that
       she had a gun?

              A. No, . . . his words were that he knew she had a gun. And that is why I
       went to ask, is it your gun or have you touched that gun and he advised that he had.

                                              * * *

               Q. Okay.

              And . . . when Mr. Stansberry said, he knew that Ms. Alexander had a gun,
       you read into that meaning that he knew that she had it at that time?

               A. Yes.

               Q. But he did not specifically state that?


                                                 -2-
               A. He didn’t say, I knew that [Alexander] had the gun at the time.

       In denying the bindover, the district court reasoned:

              I don’t even know how [Stansberry] was charged with this. I mean,
       probable cause, even for the charging document is so low. There is certainly no
       preliminary examination testimony to say that [Stansberry] was ever in possession
       of a gun that was inside of a red bag that the other person claimed was theirs.

               . . . [I]t was further determined that [Alexander] was the one who bought
       [the gun] in February. [Alexander] bought [the gun], in her bag under her seat.
       Everyone told everyone that it was [Alexander’s]. [Alexander] may be something
       of carrying a concealed weapon in an auto - - I understand that [the prosecution’s]
       argument is joint . . . constructive possession; [Stansberry] touched the gun at some
       point. [Stansberry] knew what it was. There was a Beamer on it, et cetera, et cetera.
       That means nothing for possession.

               [The Prosecutor]. Your Honor, just - - just for the [CCW], your Honor, the
       requirements are that [Stansberry] carried it knowingly and he was transporting that
       in the vehicle knowing that [the gun] was in the vehicle.

             [The District Court]. Are you arguing that [Stansberry] carried it
       knowingly?

               [The Prosecutor]. Yes. [Stansberry] carried [the gun] in the vehicle.

              [The District Court]. You [the prosecution] have very little credibility in my
       opinion now, based on your argument that that didn’t exist at all in any of the
       testimony.

               [Prosecutor], do not argue facts that don’t exist. [Stansberry] didn’t know
       that [the gun] was in - - it was never in his possession. [The gun] was in a car that
       wasn’t [Stansberry’s], under a seat that wasn’t his, in a bag that wasn’t his and
       bought by a different person.

The district court dismissed the CCW charge without prejudice and rejected adding the charges of
felon-in-possession and felony-firearm.

        The prosecution appealed to the circuit court, which reinstated the CCW charge and added
the other weapons charges. The circuit court opined that the district court mistakenly determined
that Stansberry was unaware of the handgun in Alexander’s red bag simply because Stansberry
did not directly tell Sergeant Dyer, “I knew that she had a gun in the red bag on the floorboard of
the motor vehicle that she moved from the floorboard.”

       Stansberry filed a delayed application for leave to appeal the circuit court’s ruling. This
Court initially denied the application, but the Supreme Court remanded to this Court as on leave
granted.



                                                -3-
                                         II. ANALYSIS

        We review for an abuse of discretion a district court’s bindover decision, as well as the
circuit court’s decision to reinstate the charges. See People v Seewald, 499 Mich 111, 116; 879
NW2d 237 (2016). “The purpose of a preliminary examination is to determine whether there is
probable cause to believe that a crime was committed and whether there is probable cause to
believe that the defendant committed it.” People v Perkins, 468 Mich 448, 452; 662 NW2d 727
(2003). Probable cause “is established by evidence sufficient to cause a person of ordinary
prudence and caution to conscientiously entertain a reasonable belief of the defendant’s guilt.”
People v Henderson, 282 Mich App 307, 312; 765 NW2d 619 (2009). Whether probable cause
existed to bind over a defendant must be judged on the entire preliminary examination record, and
the circuit court may not substitute its judgment for that of the district court. People v Orzame,
224 Mich App 551, 557; 570 NW2d 118 (1997). We must review the evidence in the light most
favorable to the prosecution. People v Fairey, 325 Mich App 645, 650; 928 NW2d 705 (2018).
But we must also be cognizant that the district court heard the evidence in person and we therefore
cannot second guess the district court’s credibility determinations. People v Anderson, 501 Mich
175, 189; 912 NW2d 503 (2018).

        To bind a defendant over on a charge of CCW, the prosecution must establish probable
cause that (1) a weapon was present in a vehicle operated or occupied by the defendant, (2) the
defendant knew or was aware of the weapon’s presence, and (3) the defendant was carrying the
weapon. People v Courier, 122 Mich App 88, 90; 332 NW2d 421 (1982). The elements of felon-
in-possession are (1) the defendant is a felon (2) who possessed or carried a firearm (3) before his
right to do so was formally restored under MCL 28.424. People v Bass, 317 Mich App 241, 267-
268; 893 NW2d 140 (2016). The elements of felony-firearm are that (1) the defendant carried or
possessed a firearm (2) during the commission or attempted commission of a felony. People v
Avant, 235 Mich App 499, 505; 597 NW2d 864 (1999).

       Possession of a firearm can be either actual or constructive. People v Minch, 493 Mich 87,
91; 825 NW2d 560 (2012). There was no suggestion that Stansberry actually possessed the
weapon found in Alexander’s red bag. Rather, the prosecution argued that Stansberry
constructively possessed the weapon.

       The test for constructive possession is whether the totality of the circumstances
       indicates a sufficient nexus between defendant and the contraband. Although not
       in actual possession, a person has constructive possession if he knowingly has the
       power and the intention at a given time to exercise dominion or control over a thing,
       either directly or through another person or persons. [Id. at 91-92 (cleaned up).]

“Dominion or control over the object need not be exclusive. [The Supreme] Court has described
constructive possession of an article in the context of firearms as when there is proximity to the
article together with indicia of control.” People v Flick, 487 Mich 1, 14; 790 NW2d 295 (2010)
(quotation marks and citations omitted). Proximity alone is insufficient; there must be proximity
and indicia of control.

       The evidence presented at the preliminary examination did not establish probable cause to
believe that Stansberry constructively possessed the gun. The gun was in a red bag located at


                                                -4-
Alexander’s feet. The placement of the bag, in addition to Alexander’s movement of the bag,
suggested that Alexander had control over the bag. Moreover, both Stansberry and Alexander
indicated that the gun belonged to Alexander. While the evidence showed that Stansberry was in
proximity to the gun, the evidence failed to reveal any indicia of control on Stansberry’s part.
Under the totality of the circumstances, Stansberry did not constructively possess the gun.

        The prosecution argues that the evidence presented at the preliminary examination was
sufficient to establish that Stansberry “carried” the gun. “Carry” is an active verb. The
“application of the ordinary dictionary definition of the term ‘carry,’ mean[s] to transport or
convey” from one place to another. People v Green, 260 Mich App 392, 404; 677 NW2d 363
(2004), overruled on other grounds People v Anstey, 476 Mich 436 (2006). Using this definition
of “carry,” this Court has held, effectuates the Legislature’s intent to ban “the conveying of
unlicensed pistols in motor vehicles.” Green, 260 Mich App at 404. But the act of carrying must
be knowing, just like the act of possession. Id. Our Supreme Court outlined factors that may be
useful in determining whether a person carried a weapon in People v Butler, 413 Mich 377, 390 n
11; 319 NW2d 540 (1982):

       (1) the accessibility or proximity of the weapon to the person of the defendant,
       (2) defendant’s awareness that the weapon was in the motor vehicle,
       (3) defendant’s possession of items that connect him to the weapon, such as
       ammunition, (4) defendant’s ownership or operation of the vehicle, and (5) the
       length of time during which defendant drove or occupied the vehicle.

The concept of “carrying” is similar to the concept of “possessing” and denotes intentional control
or dominion over the weapon. Id.

       The gun in this case was in a bag at the feet of the passenger. It was not easily accessible
to Stansberry from his position. Stansberry had nothing in his possession to connect him to the
weapon. Indeed, the evidence established that Alexander owned the weapon. Stansberry did not
own the vehicle he was driving. Alexander indicated that the vehicle belonged to her sister. Two
individuals who arrived on the scene also indicated that the vehicle belonged to their sister,
although no one could prove ownership.

        Most importantly, the evidence was insufficient to establish probable cause that Stansberry
was aware that the gun was in the vehicle. Although Sergeant Dyer testified that Stansberry was
aware the gun was in the vehicle, upon deeper questioning, he admitted that he read this meaning
into Stansberry’s statements. And Sergeant Dyer acknowledged that Stansberry never indicated
that he “knew that [Alexander] had the gun at the time.” (Emphasis added.)

        Even when viewing the evidence in the light most favorable to the prosecution, a prudent
person could not entertain a reasonable belief that Stansberry knew or was aware that the gun was
in the vehicle. Although Stansberry was in proximity to the gun in the bag located on the
floorboard of the passenger seat, the evidence failed to show Stansberry knowingly carried the gun
in the vehicle.

       Absent sufficient evidence to supporting the charge of CCW, there was no ground to bind
Stansberry over on the charges of felon in possession and felony-firearm. Accordingly, the district



                                                -5-
court correctly dismissed the charges and the circuit court improperly reinstated the CCW and
added more charges.

        We reverse and remand to the circuit court for dismissal of the charges. We do not retain
jurisdiction.

                                                           /s/ Elizabeth L. Gleicher
                                                           /s/ Jane E. Markey
                                                           /s/ Michelle M. Rick




                                               -6-